
I would like to join other delegations in congratulating the President on his election to preside over the work of the General Assembly at its seventy-second session, and I wish to assure him of the support and cooperation of my delegation in the discharge of his responsibilities through the course of the session. Let me also take this opportunity to express appreciation to his predecessor, who effectively guided the work of the General Assembly at its previous session.
We welcome the appointment of Mr. António Guterres as the new Secretary-General and support his call for a surge in diplomacy for peace in addressing the many crisis situations that the world is facing today. Let me stress here we are behind the Secretary-General in his efforts to reform the Organization in the three interrelated areas of development, peace and security, and management.
It has been indeed a great pleasure and honour for Ethiopia to preside over the work of the Security Council during this important month, when world leaders gather in New York for the new session of the General Assembly to discuss issues of global peace, security and development. We would like to express our gratitude to all the delegations that participated in the high-level open debate of the Security Council on Wednesday, 20 September, on the reform of United Nations peacekeeping operations (see S/PV.8051). As a leading troop-contributing country, Ethiopia attaches great importance to strengthening the role of United Nations peacekeeping in addressing challenges to international peace and security.
In that regard, we welcome the unanimous adoption of Security Council resolution 2378 (2017), which we introduced on Wednesday, and we thank all delegations that sponsored the resolution, which reaffirms the central role of United Nations peacekeeping as one of the most effective tools available to the world in the promotion and maintenance of international peace and security.
That the world is facing unprecedented challenges to its peace and prosperity has been all too apparent for quite some time now. Geopolitical tensions reminiscent of the Cold War are increasing. The proliferation of weapons of mass destruction is posing a real threat to global peace and security. Terrorism and violent extremism continue to wreak havoc across various parts of the world. Global income inequality is no longer just a development challenge; it is also a security threat. Climate change is not a fiction but real, and we are witnessing its devastating consequences for humankind and the planet. Countries such as my own continue to face that horrendous challenge to their development.
Three major peace and security reviews were conducted only two years ago, providing valuable recommendations, which, if implemented, could help the United Nations keep pace with the changing global security dynamics and respond effectively to new and emerging peace and security challenges in a comprehensive, systematic and coordinated manner. The clear conclusion of the three major reviews was that the primary United Nations approach to resolving conflicts should be a political one. Indeed, the many conflict and crisis situations around the world cannot be resolved other than through political means. That holds true not only for the crisis in South Sudan, close to my country, but also for the conflicts that are raging in the Middle East, including in Syria and Yemen, as well as the dangerous situation on the Korean peninsula. It is therefore only by reaffirming our commitments to the letter and spirit of Chapter VI of the Charter of the United Nations, on the pacific settlement of disputes, that we can effectively respond to the global peace and security challenges we are facing today.
However, that is obviously easier said than done. That is because without the political will and commitment of the conflicting parties to finding a political solution through dialogue and negotiation, peace is bound to elude us. A common purpose and resolve on the part of all external actors involved in the search for a political solution to conflict and crisis situations are also absolutely vital. What current global security requires is a stronger and more effective global and regional partnership in the service of conflict prevention and peace. What we have repeatedly seen is that in the absence of that partnership, which must be underpinned by the principles of complementarity and coherence, no meaningful progress can be achieved. The United Nations should be able to play a leading role in forging those kinds of partnerships and in sharing the burden in accordance with the Charter.
The links connecting peace, security and development have long been recognized, and that was also the other clear key message emanating from the three major peace and security reviews. More peaceful and inclusive societies generate an environment conducive to sustainable development, and sustainable peace is both an enabler and an outcome of sustainable development. The year 2015 was indeed seminal in that regard. The commitment that we made in this Hall to the transformative 2030 Agenda for Sustainable Development and to inclusiveness, leaving no one behind, was the result of our shared conviction that our fates and futures are linked and that poverty is a shared challenge. The Sustainable Development Goals (SDGs) were further reinforced by the adoption of the Paris Agreement on Climate Change, which entered into force last November, thereby strengthening the global response to the threats posed by that phenomenon.
Today, however, it is no longer the time to celebrate those achievements; we need rather to reflect where we are in terms of their implementation. Though the SDGs were endorsed by all with much optimism, the current state of affairs is far from reassuring. The global situation since their adoption has not been conducive to ensuring their reasonably effective implementation. That is a major disappointment for all those who have been hoping to see renewed global partnership in the spirit of the 2030 Agenda.
For our part, we have fully embraced and begun to record encouraging initial results in implementing the 2030 Agenda. We have continued to invest in our people so as to improve their well-being. In order to achieve structural transformation and diversify our economy, the Government is expanding our manufacturing sector and infrastructure facilities, which have continued to attract an increasing amount of domestic and foreign investments. In order to finance our ambitious national projects, we are mobilizing domestic resources while maximizing the positive impacts of foreign assistance. By implementing integrated, pro-poor policies, we have been reducing poverty and enhancing the quality of life, and we have sustained our rapid and inclusive economic growth.
Ethiopia is therefore projected to be the fastest growing economy in the world by the end of 2017. That should, of course, not be a source of complacency; it should rather drive us further to redouble our determination and endeavours to accelerate the full implementation of our current national development policy, which integrates the SDGs, and we will remain fully committed to realizing the Sustainable Development Goals, to responding to the legitimate development demands of our people and to addressing our multifaceted development challenges. That is not easy, nor are our challenges uncomplicated, most particularly those related to natural phenomena.
We in Ethiopia, like many other countries, are dealing almost every day with the adverse effects of climate change. Now is not the time, therefore, to doubt their devastating impact, while millions of our fellow humans are losing their lives and their hard- won development achievements. That is happening all over the world. It is high time to act urgently and decisively to combat the adverse impacts of climate change, particularly its disproportionately bad effect on the most vulnerable countries, which, as has been repeatedly pointed out, bear almost no responsibility for causing climate change.
Climate change, not just poverty, is our major challenge. The current climate-induced drought is affecting millions of people. For the third consecutive year, after successfully dealing with the El Niño-induced drought in 2015, Ethiopia is confronting the adverse effects of climate change. That is why I said earlier that climate change is real and poses a clear danger for humankind, because it undermines development gains. We are doing everything that we can to mitigate its negative effects, with the continuing and much appreciated support of our bilateral and multilateral partners. While we are committed to addressing our current humanitarian emergency, we will also continue to implement our national strategy to build a green and resilient economy.
Countries such as Ethiopia that are fully committed to implementing the Sustainable Development Agenda require an international environment that can help them succeed in their fight against poverty. Ending poverty, achieving prosperity for all and preserving our planet are attainable goals. We know that we have the resources and the capabilities to achieve a world free from poverty. We have begun implementing the SDGs, albeit unevenly, but time is of the essence. We must accelerate the process if we are to leave no one behind. That has enormous meaning for peace, security and prosperity as well. Poverty and economies that fail to produce employment opportunities are not fertile ground for peace to grow in and be nurtured.